                        Case 1:19-cv-24052-FAM Document 1 Entered on FLSD Docket 10/01/2019 Page 1 of 2
                                                                                                                      llqb
                                                                                                                         'ec
                                                                                                                           uuus Cox-qvxs
                                                                                                                          . j                                                   rjurr ay               ,.c.
                                                                                                                                         c TI.r
                                                                                                                                              j;w& m
                                               C

                                            ro Lo'i
                                                  cck-n #ls
                                                          's Gplnck-zanS-                                                                                                           22T 212212
                                                                                          vx ?u. '
                                                                                                 Z.ps.
                                                                                                     n
                                                                                                     ...A'
                                                                                                         ovkcls.<c
                                                                                                                 . /
                                                                                                                   --
                                                                                                                    t ivvtl t/rzpzu
                                                                                                                                  w  a
                                                                    m                                             -                A-   '
                                                                                .
                                                                                    y iaq..      --  -
                                                                                                     .
                                                                                                     -       .. u
                                                                                                                ..
                                                                                                                 o                s.1
                                                                                                                                    :
                                                                                                                                    ). ..'ck'3c
                                                                                                                                     4                                                            .



                                               '-
                                                 cA,r
                                                    o-cukvrrsva.
                                                               lrly .b
                                                                     'e
                                                                      '
                                                                      -î
                                                                       u) .,VtI
                                                                              '
                                                                              zl /
                                                                                 'm VDc mbT-:An!..00 oc ctx-/ukmz/
                                                                                                                                                ,
                                            A:z,!$ 17 1 J'tè
                                                           tz; '  -/ xvkb clelzxt/.e:/
                                                                                     ' bf pves.z'yver:(j.zk//x Fcotv                                    ,

                                                                                         .                                                                                           .


                                                                                ,
                                                                                                                                                    C           .   .       #             ,''>
                                                                                                                                                                                             -*
                                            .,
                                               #,e. s :/ezxbk., l,'.vy (n4L) in W tst Pw./,. stwkc/,/>./J Fuk- ul
                                                                                                                .ù..i'
                                            z-r- w'
                                                  ox'so .& / ko'zk: <rv 'X'v44.
                                                                              7 c'.'%c V'uk pkj.,ne. Q'okxplu,mf
                                            .C,lk6l è, y m v x,sFe< .
                                                                    4. -ak
                                                                         .
                                                                         yk. /qti
                                                                                '' lvsvuy
                                                                                        i.<.
                                                                                           -- P-vti.
                                                                                                   n Tyi -l'
                                                                                                           /t7V'Jîi'l
                                                                                                             .



        â
        o'
      ...   K .'
            '
            '
          ..a  ,-'O
               :  %.x         /y.
                    G -.4c..J w
                             ..
                            ..
                                1/.f 2è/<
                                        ,
                                        I
                                        ' J7 s      5.-
                                                      x.l bvpaw/ze- ?#
                                                                    .,v'esfl
                                                                           yt
                                                                            .J.'Ln t<.
                                                                                     ?oz/ hizz, I '?u/'
            S O '' X
            L = 4k1< lwuvul ./7ckn owy.w,,,. I-
                                  .
                                              v-c',,
                                                   .n //. lêic,o,- /0/k ccprx-,     s 6.,f?ç,cz
            % r
...-. . - ...               = .. .-   .. . .   k'
                                                r lnu.x-
                                                       ?rtvî                         :, -.-J,r
                                                                                     '
                                                                                             .ny- k-q.nk
                                                                                                       'oktshcuwvxd,çho. A.%ljxsv /T
                                                                                                                                   .,M 26)/u'
                                                                                                                                            .
                                                                                                                                            / = pl#'
                                                                                                                                                   -.
                                                                                                                                                    s
                        1 i
                                        '1c,.
                                            ,
                                            4. wq/iz -/o,.L.  t krk-/eviNti/
                                                                           . lc. yn b.vltctn Fstm fpc k.n t.x.s.n:'l on                                     .




    :y.
... 7 .:                . . .1         .
                                         J ssl
                                             y.
                                             -  //-ti.
                                                     n...W7
                                                          .2z
                                                            ) :
                                                              I. ewvl''zt/ z'n,j re-/'
                                                                                     k.us.
                                                                                         sk
                                                                                          .
                                                                                          z oJJ4 of /?v)+.%t 12*'J   .'f'2z?
.... .- .       - -   Y. z- . t
                      v +-.   -lnv,,,j,
                                      -
                                      .
                                      zV.---  >.
                                               #a--.
                                                   --'.
                                                      1/.-T.J,
                                                             V--..?.
                                                                   ;,2f
                                                                      ?, //-,.,4 .zx,.) On/uziaV..à>/, . xmty
                      * '
                        !    X4Mfw /tr s)slk.       inn rax
                                                          s ct foa)o y,      2,:.%,
                                                                                  x. uqjx,px gokto-
                                                                                                  kstlv.bv.
                                                                                                          ) 'hv/
                              N: st
                                  .
                                  -1/...fk-lz<ksç Jza'e,cve,z.
                                                            '

                                                            .   /f   t'
                                                                      o//
                                                                        ''skvwl..o c-lzup.. .  ,
                                                                                               1 upv p'     mv'
                                                                                                              ve,<e/
                                               /l
                                               .oyk;
                                                   h o.
                                                      -
                                                      ctdw.
                                                          .zta.. /pyua
                                                                     s ei.phel-zz.
                                                                                 / t'
                                                                                    v.
                                                                                     )1v' sk.ofzy My-z .:c. >xkvze cz,-.
                                                                                                                       ,
                                            j'
                                             krlq.
                                                 1J
                                                  'eo?--('
                                                         l
                                                         q-
                                                          ror1- E,v- zq Vt '
                                                                           cbl
                                                                             '
                                                                             t'
                                                                              v#x'vi- V
                                                                                      ,F z.
                                                                                          x 0. ,-
                                                                                                .
                                                                                                z
                                                                                                /-
                                                                                                .e.
                                                                                                  v <nf' pcz.
                                                                                                            îs
                                                                                                             kr
                                                                                                              e.
                                                                                                               ;bl
                                                                                                                 'tia? <'xknl
                                               -   w --s s--ncx.vnzcl t.j ,  . o ,.o o-b-.z,t-u. b-/ 'vosp .   ra
                                                                                                                ', -1-
                                                                                                                     .
                                                                                                                     ,-)
                                                                                                                       z ,xk,    .
                                                                                                                                     ,




                                             cte,2 rwv, #'
                                                         ?,
                                                          '
                                                          .
                                                          eJ
                                                           ? my' .   fz..
                                                                        -1/ 2kzlûasv- Vaw .zf  -
                                                                                               uz z'ww'hhf.o z' ?k.us
                                                                                                                    ,;
                                                                                                                     ,rv..                                                                                     '

                                               bew,
                                                  v ' .,'
                                                        ea
                                                         Jz, bo y.1' c'
                                                                      uustzc-k.s ..ft.
                                                                                     x'p.,
                                                                                         #-' sizcçA: lce-v.o u'ui- qott pvl,aps,
                                                       V ws/st' Io
                                                                 't >'.,
                                                                       ..,ep. f>y A,k,
                                                                                     p.
                                                                                      ?z< <e,o.
                                                                                              ?z,
                                                                                                .t.
                                                                                                  ,
                                                                                                  ?-                                                                                     c&:,,'
                                                                                                                                                                                              ,'s of'
                                                                                                                                                                                                    F.r.
                                                                                                                                                                                                       c.
                                               A > 5, &
                                                      -..t114w.4. -
                                                                  1y/#rl <IL
                                                                           .jo .r'l-w f-v/ttkc,vmzkf c'
                                                                                                      w //krcsf TJTT'.>,
                                                                                                                       k a.AcJ'' uw'k.
                                                                        '
                        .                                                           ..




                                               l:rsoi                           b-,J' yv
                                                                                       -i-gt- ,az,.w'
                                                                                                    p,...œ. u.
                                                                                                            - hrxv. k'. wxsb<./ ccpk
                                                                                                                                   .<s <+ .
                                                                                                                                          -f
                                                                                                                                           ..
                                                                                                                                            )su-
                                               '
                                               f
                                               wcs
                                                 '
                                                 z/ka,.
                                                      à re-
                                                          f-
                                                           wKh A.
                                                                v,z,
                                                                   l F'
                                                                      /
                                                                      zu,
                                                                        . o,?c.b
                                                                               '<.
                                                                                 r;.t-v Fk-
                                                                                          '
                                                                                          u.,
                                                                                            .a n'
                                                                                                avvll??k.o-
                                                                                                          /,xq'
                                                                                                              c cnl /'
                                                                                                              .      .
                                                                                                                     /,.
                                                                                                                       5
                                               f2.l,Iy                               .       v..,0   .   ukwe cc,,ttvvvqul ?-
                                                                                                                            z. p< /,,/a/
                                                                                                                                       . purq .> Fvz, L
                                                                                                                                                      -nztv/
                                                                                                                                                           'z,:
.--.--..
       -
       .. ...fsf.t?.
                   4
                   --
                    .
                    e). zazcwr/                                                                  .   .   .       -e<'ri.
                                                                                                                           x ks ,.
                                                                                                                                 ?c DH.
                                                                                                                                      Q cmgc'
                                                                                                                                            ,
                                                                                                                                            vvu >.
                                                                                                                                                -'t' #r
                                                                                                                                                      ple
                                                                                                                                                        rlu/ kukv/y
                                                                                                                                                                  or
                                                                                                                                                                   st
                                                                                                                                                                    '
                                                                                                                                                                    .. y.
                                               .#-,tJn-.j
                                                   .    +-...xu,.../?.z fc,ukywj....y,uki
                                                                                        .l?y .cf- iuz  j.
                                                                                                    ly?- ,    -.
                                                                                                         .x, Iw   ;n.cx.,
                                                                                                               c.i.
                                                                                                                      .-
                                                                                                                           ..ç'
                                                                                                                        Dttv   .
                                                                                                                               ,
                                                                                                                               fk.
                                                                                                                              f-       .4.
                                                                                                                                 uveer Vxo'
                                                                                                                 y .                      s                             ,
                                               '
                                                       .
                                                        '
                                                            r<-.-.lY....
                                                                       214.
                                                                          ,...zzz.
                                                                                 -
                                                                                 vb'ç?k)....6s..
                                                                                               '
                                                                                               &vfQ.
                                                                                                   '. rtupay f'pty ./>'
                                                                                                                     -'srly tlt-/e4,4û Z;
                                                                                                                                        Vz#.A-,
                .                          .> #I rkwtoY-k-.mu- pqwvkwvnx1?y V#m r< fkk.. .  1.4r $'>.r1ç.
                                                                                                        <-
                                                                                                         <. ,5*
                                                                                                              % #xx%<.
                                                                                                                     <
                                            a5//' k6'i#'t >;f' xwz/v
                                                       '-
                                                                   / ê<lkc.h4t e/,Jt oazvs 4uy.,us/,$2V'62t'/9. .r u,
                                                                    o.                                            - km
                                            P .T-XI.aj. cs.
                                                   '
                                                          knravuofl rzckxo < u'ç lcvîn eAc,'      / j  ,œi- cxnl hexx tvA 1:è%, i'n,t-vp!r     '
                                             )
                                             '        çxtw......
                                                       .        .
                                                                 <un.
                                                                    lj 6.
                                                                        ..
                                                                          1tivn. f,  :
                                                                                     wl u, .
                                                                                           :I'
                                                                                             p,.7 .bk-,  .e. 5,:.
                                                                                                                :7: 6<.  xc,?s #4. ?$'b '>ç'ra
                                            V y'- .G . Qq<'  ,.
                                                              k'
                                                               t.
                                                                'k.x1- f'
                                                                        kjNJk. ' .h.1n<vf V.4.
                                                                                    . ..      etikr
                                                                                                  '?k.
                                                                                                     )- E//%h.. . L-
                                                                                                                   1-
                                                                                                                    .:. b<1j .
                                                                                                                             k44. bkzeltskrmK
                                            ljzxa z'   tab..fxk).
                                                                qJ prpss
                                                                       / fovyzf-
                                                                               y Je1....s-e- cL/< ày fft      '/5e,toj e;,ca/m.J,o ox
                                            i'
                                             vnz/kl.e,t ..rty.czh in& .1...-,lvy' fo',
                                                                                     - vk -oi,uf--'
                                                                                                  u.;.
                                                                                                     n u,('zx ck
                                                                                                               '-z-i v.- .ç'pi-w./-.zà..c'po
      .                                     oiaq-     $m. oaç<5.. --r- lwze=. z'?u' stlz/
                                                                                        . ocVi,'- 012 yi--        z//vw/w/
                                                                                                                         p'? ty.<.,.-s?-
                                                eirsp os-
                                            Y i >r      /d., fg.r           .                                                .
                                                                                                                                 '
                                                                                                                                          cookt-t.
                                                                                                                                                 s .
                                                                                                                                                   /.
                                                                                                                                                    c, ks?t'/t /p,/o V/!> tztkvll*.r zpy'-
                                            0F;'
                                               ;
                                               >t ow. <,
                                                       v p-bl
                                                            jt sifeeqz/mr /o zaos,5b, z'
                                                                                       zvu t'
                                                                                            n f.
                                                                                               /xz. Sfvl<ullsv.
                                                                                                              -
                                                                                                                                                                                                  g x.mygg .j
                                                                                                                                                                                                            yygpjoc
            '

                                               '
            hi
             .i ,4l
                  .j, !     3t:  i'
                                  b '-
Case          t*;
              ,
               9>
               1
                  . .
                   .:
                    !j
                     $.!
                     -)
       1:19-cv-24052-FAM
                        j ., .
                        ..;    , . ëk
                              ,2
                               (. ,  !
                                     ;
                                     j                                  Document 1 Entered on FLSD Docket 10/01/2019 Page 2 of 2
              f1
               .t j 'j         . .f.jjl
                                      .
                                      !
                      /zI #':ti'i#./
                                   '$
                          r .l * ra.jf,,ar
                     >f,..l              ,
                    .!                                       ..
                 f
                 1 '             1
                    '
                 T
                 t%h1. 5
                       y ' * j;j  . .
                                     .         . .
                    !)rG.R. r t, ï
                     ), j
                        -  ,v
                            :a j qsa      .
                                                ..
                                                 .
                     J
                     -'      /'t tt
                                  à                  .
                   / t. jf.?j.k/
                   i
                   b
                 #? ?
                       / ï o - ,j/
                    i. ,è /f
                            .

                           /.. /          ,
                 ?:
                 p
                '. à
                   t
                         j j
                           r
                           1
                           !6?1.
                         j : 'j.
                         .         .
                    .
                        '   '
                            j5
                             .;.
                               ...4
                               -
                               $  t
                                  ..)y
                                  '
                                  .
                                  t  hA.
                                       ..
                                       %
                        .            . ,:



                                ,%5
                                ths
                                . '?ml,
                                 *4



                                '>
                                <m
                                .K:I.g.
                                 ;.
                                  Y
                                                                               /
                                                                              $=:   .
                                >@M.
                                .
                                '
                                ;
                                . *.
                                i.
                                 Ka
                                  --
                                   .
                                                                               4é4 4
                                                                               ç
                                                                               .

                                                                              ; <>
                                                                               t%       -
                                                                            #k: ' Q .û
                                                                                    #   e
                                                                            tj#
                                                                            % A ,x x-t
                                                                           u . : >
                                                                            % '= Q '-
                                                                           B y o 9
                                                                           U .g o :     .


                                                                              y & *

                                              atk
                                              >
                                              Nz

                .
                0
                                              k
                                              .
                                          c+
            H
            C                              &
            a
            .
            fN                            %'                      '
                                                                   '
                                                                   j
                                                                   L
                                                                   jà
                                                                    b
                                                                  .,b

           #                                  2%         3
                                                         .
                                                                  77
                     C                    <
                     ,
                     V                        k
            -
                    *                     X              4
                                                         N
                                                          -
                        3
                        .                     .p         O KL
            =c %                                         K    N
                                          <*
                     51 .
                                      '>
                                     N%
                                                         e        +
                                                                  94
                     A                        *
                                              w          i
                                                         o
                                                         ...
           .                        kx % .
